department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number refer reply to cc psi b02 plr-122769-07 date date internal_revenue_service number release date index number --------------------------------------- --------------------------------------------- ----------------------------- ---------------------------------------------- legend x ---------------------------------------------- ----------------------- y ---------------------- a --------------- b --------------------------- c ------------------------- d ------------------------ state --------- country ---------- date1 ----------------- date2 ---------------------- date3 -------------------------- year1 ------ year2 ------ year3 ------- plr-122769-07 dear --------------- this responds to a letter dated date submitted on behalf of x by its authorized representative requesting relief pursuant to sec_1362 of the internal_revenue_code the information submitted states that x was incorporated under the laws of state on date1 and elected to be treated as an s_corporation effective date1 a b c and d were the shareholders of x during the relevant times for this ruling a is a citizen of country who lived primarily in the united_states and was a resident_alien for federal_income_tax purposes at the time of x’s incorporation and thereafter the other shareholders of x are united_states citizens residing in state in year2 x received a form_w-9 signed by a certifying that a was a u_s_person for federal tax purposes for the entire year1 calendar_year at approximately the same time a informed x that a would be spending more time in country due to the poor health of a family_member and that a anticipated spending most of the time in country in the future a further informed x that a would most likely fail to meet the residency requirements as a resident_alien under sec_7701 in year3 for purposes of sec_1361 x and its shareholders were concerned that x’s status as an s_corporation for year2 may be endangered due to a’s potential status as a nonresident_alien for year2 at approximately this same time b and c had informed x that they were interested in selling or redeeming their x stock and their ownership interests in y a limited_liability_company under the laws of state that was owned by the shareholders of x in the same proportions in which they held stock in x accordingly on or about date3 a b c and d entered into an agreement whereby b and c transferred their interests in y to a in exchange for a’s stock in x thereafter x sold or distributed its assets to b c and d in complete_liquidation x represents that the circumstances resulting in the potential termination of x’s s_corporation_election beginning date2 were inadvertent and not motivated by tax_avoidance or retroactive tax planning x and its shareholders have agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the secretary sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that among other requirements does not have a nonresident_alien as a shareholder plr-122769-07 sec_1362 provides that except as provided in sec_1362 a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consent or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in the termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such termination such corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 provides that the commissioner may require any adjustments that are appropriate in general the adjustments required should be consistent with the treatment of the corporation as an s_corporation during the period specified by the commissioner in the case of a transfer of stock to an ineligible shareholder that causes an inadvertent termination under sec_1362 the commissioner may require the ineligible shareholder to be treated as a shareholder of an s_corporation during the period the ineligible shareholder actually held stock in the corporation moreover the commissioner may require protective adjustments that prevent any loss of revenue due to a transfer of stock to an ineligible shareholder eg transfer to a nonresident_alien based solely upon the information submitted and the representations made we conclude that x’s s_corporation_election may have terminated in year2 because x may have had an ineligible shareholder in year2 however we conclude that if x’s s_corporation_election was terminated such termination was inadvertent within the meaning of sec_1362 consequently we rule that x will be treated as continuing to be an s_corporation from date2 and thereafter provided that x’s s_corporation_election was not otherwise terminated under sec_1362 plr-122769-07 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed regarding whether x otherwise qualifies as a small_business_corporation under sec_1361 or whether a in fact was a nonresident_alien in year2 or thereafter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely melissa c liquerman senior technician reviewer branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
